Citation Nr: 1122626	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  05-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1953 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2008 for further development and adjudicative action.  The development ordered has been completed as required and the case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's lung cancer is not related to any incident of service and did not manifest within one year of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for lung cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in June 2004 and November 2008 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the November 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a November 2008 communication, and the claim was thereafter readjudicated in January 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends, in a statement received at the RO in April 2010, that he had chest x-rays every year at the Charleston Naval Hospital while employed with the Federal Civil Service at the Polaris Missile Facility which was part of the Naval Weapons Station, Charleston, South Carolina.  A May 2010 letter from the Veteran indicates that the Charleston Naval Hospital has been closed for several years and that the files were transferred to the Naval Health Hospital.  The RO requested records from the Naval Health Hospital in June 2010, September 2010 and November 2010.  In December 2010, the Naval Health Hospital responded with some records to include labs and radiological reports.  They also referred the RO to the 628th Medical Group in Charleston for additional records.  The RO submitted a request to the 628th Medical Group in December 2010.  They replied in January 2011 that there were neither medical records nor medical documentation for the Veteran at their facility.  Thus, remand for further search for such records would be futile.  

Additionally, the Board notes that treatment records were requested by the RO in July 2004 from Dr. W, at the Veteran's behest.  The envelope was returned as undeliverable.  The Veteran subsequently indicated in a letter received at the RO in May 2010 that Dr. W had retired and left the area.  Thus, remand for further search for such records would be futile.  

The Board additionally notes that all development ordered in the October 2008 remand has been completed.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Chronic leukocytic leukemia was added to this list of presumptive diseases in October 2003. 68 Fed. Reg. 59540 (Oct. 16, 2003).  AL Amyloidosis was recently added to the list of presumptive diseases. 74 Fed. Reg. 21258 (May 7, 2009).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that his in-service surgery for a collapsed lung in 1966 is related to his carcinoma of the right lung, diagnosed in approximately 1988.

Turning to the evidence of record, the Veteran's service treatment records show that the Veteran underwent surgery for a collapsed lung on September 2, 1966.  The sutures were removed on September 12, 1966.  On October 1, 1966 and October 10, 1966, the Veteran had pain at the tube site.  There are no further entries concerning the Veteran's lungs in his service treatment records until August 1972, when he had a right chest examination and x-ray, both of which were negative.  In February 1974, a chest x-ray was noted as normal.  There were no complications, no sequela from the pneumothorax and the physical examination was normal.  A July 1974 separation physical again indicated no complaints and a normal physical with no sequela.  The report notes that the collapsed lung was surgically corrected with no complications or sequela.

The record on appeal denotes that the Veteran underwent surgery in 1990 for lung cancer.  The Board notes that a January 1990 lab report documents a "sharp surgical incision" on one of the removed masses and a ten centimeter sutured surgical incision on the other removed mass.

The Veteran was afforded a VA examination during July 2009 by a Nurse Practitioner.  The Veteran reported that in 1966, he had a pneumothorax and had a chest tube inserted and that a mass appeared at the incision site from his chest tube, which contributed to his subsequent lung cancer.  The examiner noted that the Veteran was diagnosed with lung cancer in 1988 when a spot was found on his lung.  In January 1990, he had a right thoracotomy and wedge resection of the right upper lobe with a right upper middle lobectomy.  The examiner indicated that the Veteran's lung cancer was not related to military service and was not the result of an in-service event.  The examiner noted specifically that in reviewing the lab report from 1990, the surgical incision was only an observation and the report did not relate the incision to the Veteran's lung cancer.  The examiner issued an addendum that indicated the Veteran's lung cancer was not related to service as it was not diagnosed until 1988, many years post-service.  The examiner also indicated that the Veteran's lung cancer was presumptively related to Agent Orange exposure.  

The Veteran was afforded an additional VA examination in February 2010 by a physician.  The examiner indicated that the Veteran had a spontaneous pneumothorax in September 1966, treated with a chest tube with additional reiteration of the service treatment records as already indicated.  The examiner noted that a November 1989 CT scan of the test showed a right upper lobe nodule.  In January 1990, a note indicates that the Veteran had a right upper lobe mass of two years which was slowly growing at 1 cm in diameter.  In August 1991, the Veteran's stage one adenocarcinoma was resected.  The examiner indicated that there is no compelling medical literature which indicates that a spontaneous pneumothorax would have caused or predisposed the Veteran to an adenocarcinoma twenty-three or twenty-four years later.  The examiner noted that he made this finding despite the Veteran's showing him information found on Wikipedia.  The examiner's opinion was that the lung cancer was not present in service and it was not etiologically related to his 1966 surgery for a collapsed lung.  Additionally, the finding by the pathologist of a well healed scar in the lung tissue was only an incidental finding.  The examiner also noted that the Veteran was never deployed to Vietnam and presumably was never exposed to Agent Orange.  The same examiner issued an addendum to the examination report in March 2010.  The examiner noted that August 1972 and February 1974 x-ray reports were unremarkable.  The examiner noted that untreated adenocarcinoma of the lung, once diagnosed with the best care, had a median survival rate below 5 years.  Therefore, it is extremely unlikely that if an adenocarcinoma developed sometime prior to the Veteran's discharge in 1974 or within one year of discharge, the adenocarcinoma of the lung would have remained untreated and asymptomatic for 14 years.  Thus, the examiner indicated that the Veteran's adenocarcinoma of the lung did not manifest during or within one year of active service.

The Board additionally notes that in a statement received at the Columbia RO in April 2010, the Veteran indicated that he had chest x-rays on a yearly basis while employed at the Polaris Missile Facility, part of the Naval Weapons Station in Charleston, South Carolina.  The Veteran indicated that for several years, the x-rays were normal, until 1987.  At that time, a small round object could be seen on the x-ray, approximately 1/8 inch in diameter.  The Veteran subsequently had x-rays every three months.  In November 1989, the Veteran was informed the growth was 1 centimeter and would have to be removed.

The Board additionally notes that the Veteran has submitted medical literature from the internet concerning a possible link between surgery for a collapsed lung and the subsequent development of cancer.  Unfortunately, the information presented by the Veteran does not tend to support his theory of causation concerning his adenocarcinoma of the lung.  More specifically, the articles are general in nature and provide no information concerning a link between surgery for a collapsed lung, or any type of surgery, and cancer.  Thus, the articles are entitled to little, if any, probative weight.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).

The Board notes that there is no indication in the claims file that the Veteran has been exposed to Agent Orange or any other herbicide agent while on active duty. The Veteran's service records do not show service in Vietnam and the Veteran does not claim to have served in Vietnam or claim any exposure to Agent Orange.  The Board acknowledges that the July 2009 VA examiner reported that the Veteran's cancer was due to his exposure to Agent Orange.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the February 2010 VA examiner to be more probative as he based his opinion on the evidence of record, is a physician with more education and experience than the July 2009 VA examiner and provided a thorough rationale for his opinions.  The Board additionally notes that the July 2009 VA examiner did not base her opinion, that the Veteran's lung cancer is presumptively related to herbicide exposure, on information found in the claims file as there is no indication nor allegation that the Veteran was exposed to herbicides while on active duty other than the examiner's own statements.  
 
In conclusion, the Board finds that service connection for the Veteran's lung cancer must be denied as the preponderance of the evidence is against a finding that the disability is related to active service.  Indeed, there is no competent evidence linking the Veteran's lung cancer to any incident of active service, to include his in-service surgery for a collapsed lung.  There is additionally no competent evidence which indicates that the Veteran had lung cancer within one year of active service.  Additionally, the record does not establish a continuity of lung cancer as he was diagnosed many years post-service by the Veteran's own admission.

Finally, the medical evidence of record does not relate the Veteran's lung cancer to active service.  Indeed, the most probative and complete VA medical opinion, offered following examination of the Veteran and after a review of the relevant records, indicates that the lung cancer is less likely than not related to the in-service surgery for a collapsed lung.  The rationale was clearly articulated and was based in part on the Veteran's own statements.  For these reasons, the opinion is deemed highly probative and the only contrary opinion in the record is based on an assumption that the Veteran served in Vietnam, which is not indicated in the claims file or by the Veteran.  

The Board acknowledges that the Veteran himself believes that his lung cancer is related to active service.  In this regard, the Board notes Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of the cancer, and given the complicated medical question of the etiology of cancer, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology or, more specifically, the relationship between in-service surgery in 1966 and the development of cancer in 1988, more than twenty years later.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lung cancer is related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for lung cancer is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


